                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

MARY JOHNSTON                                                                        PLAINTIFF

v.                                    No. 2:18-CV-2152

CITY OF FORT SMITH, ARKANSAS                                                       DEFENDANT

                                            ORDER

       Before the Court is Defendant City of Fort Smith, Arkansas’s motion for summary

judgment (Doc. 30), statement of facts (Doc. 31), and brief in support (Doc. 32). Plaintiff Mary

Johnston filed a response (Doc. 38) and statement of facts (Doc. 39) to which Defendant filed a

reply (Doc. 41). The Court has reviewed the briefs and supporting documents. Viewing the record

in the light most favorable to Plaintiff, the Court finds questions of law and material fact remain

with respect to Plaintiff’s claims.

       IT IS THEREFORE ORDERED that Defendant’s motion (Doc. 30) for summary judgment

is DENIED, and the matter remains pending for trial.

       IT IS SO ORDERED this 26th day of December, 2019.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
